699 N.W.2d 302 (2005)
Stamplis
v.
St. John Health System.
Nos. 126980, 127032.
Supreme Court of Michigan.
July 8, 2005.
SC: 126980, 127032, COA: 241801.
On order of the Court, the applications for leave to appeal the June 1, 2004 judgment of the Court of Appeals are considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the applications or take other peremptory action permitted by MCR 7.302(G)(1). The parties are directed to include among the issues addressed at oral argument (1) whether the doctrine of res judicata applies to the stipulated order dismissing the suit against G. Phillip Douglass, and (2) whether the trial court abused its discretion in failing to grant plaintiff's motion for relief from judgment or its motion for reconsideration. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments made in application papers.